Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Interdyne Company on Form 10-Q for the quarter ended March 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Sun Tze Whang, Chief Executive Officer, and Kit H. Tan, Chief Financial Officer/Principal Accounting Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 3(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date : April 30, 2012 By : /s/Sun Tze Whang Sun Tze Whang Director /Chief Executive Officer By : /s/Kit H. Tan Kit H. Tan Director /Chief Financial Officer/Principal Accounting Officer
